Citation Nr: 1519710	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for right hand neuropathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



REMAND

The Veteran served on active duty from May 1989 to July 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a Travel Board Hearing before a Veterans Law Judge in September 2014; however, VA is unable to produce a written transcript or digital audio recording of the proceeding due to technical difficulties that were encountered.  In October 2014, the Board sent a letter to the Veteran offering the chance to appear at another hearing.  Thereafter, in November 2014, the Veteran elected to appear at a Video Conference Hearing before a Veterans Law Judge of the Board via video conference at her local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board via video conference at her local RO in accordance with the docket number of her appeal.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

